DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on June 1, 2020.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dragan Plavsic on March 2, 2022.
The application has been amended as follows: 
As per Claim 3
Claim 3, page 24, line 6, “the normal operation” should read as “a normal operation”.

	Therefore, the examiner’s amendment of claim 3 reads as follows:
	Claim 3
	The memory device of claim 1, wherein, the data strobe signal generation circuit generates the read data strobe signal in response to an input time point of a read command during the test read operation, while generating the read data strobe signal in response to the input time point of the read command and time points which are earlier and later than the input time point by a predetermined time, during a normal operation.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Lee (U.S. Patent Application Publication No. 2015/0310931 A1) discloses: A memory device (Paragraph [0023]: “As shown in FIG. 2, the memory device may include first to fourth memory blocks 210_0 to 210_3, a test control unit 220, a test channel CH_T, and first to fourth channels CH_0 to CH_3.”) comprising:
a data pad (data pad DQ_PAD of the first memory blocks 210_0), and first (pad WDQS_PAD2 of the second memory block 210_1) and second data strobe pads (pad RDQS_PAD of the first memory block 210_0);
a data strobe signal generation circuit (strobe generation unit 309) suitable for generating a read data strobe signal (Paragraph [0046]: “Also, the strobe reception unit 312 may receive the write strobe signal WDQS which is inputted together with data to write, in the write operation, and the strobe transmission unit 313 may output the read strobe signal RDQS which is generated by the strobe generation unit 309, together with read data, in the read operation.”
Paragraph 0056]: “The strobe generation unit 309 activates the read strobe signal RDQS after a time corresponding to the read latency RL has passed from the activation of the read command RD. The read strobe signal RDQS is outputted to the exterior of the memory device through the strobe transmission unit 313.”
The Examiner finds the read strobe signal RDQS generated by the strobe generation unit 309 as disclosed in Lee teaches the claimed “data strobe signal generation circuit suitable for generating a read data strobe signal”.), outputting the read data strobe signal to the first data strobe pad (Paragraph [0076]: “[T]he second memory block 210_1 may receive and use the first read strobe signal RDQS1 as the second write strobe signal WDQS2.”
.

Song (U.S. Patent Application Publication No. 2015/0371692 A1) discloses: a data strobe signal generation circuit (strobe signal generation unit 350) suitable for generating a read data strobe signal (Paragraph [0035]: “The strobe signal generation unit 350 may generate a read strobe signal RDQS, which begins to be activated from the time when data are outputted from the semiconductor device, in response to the internal clock ICK, during a read operation.”), outputting the read data strobe signal to the first data strobe pad (read strobe signal path RP_DQS.).

However, the Examiner finds Lee and Song do not teach or suggest the claimed “generating an internal data strobe signal based on the read data strobe signal, during a test read operation; an input circuit suitable for feeding back and receiving data outputted to the data pad, during the test read operation; an alignment circuit suitable for aligning data received by the input circuit, based on the internal data strobe signal; and a test register circuit suitable for performing a preset operation on the data aligned by the alignment circuit and storing data obtained through the preset operation, wherein the test register circuit outputs the stored data to a read path during the test read operation.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding claim 6, the Examiner finds Lee and Song do not teach or suggest the claimed “stacked memory device comprising: a core chip; and a base chip, wherein the base chip comprises: a read control block suitable for outputting data, which is received from the core 

Regarding claim 11, the Examiner finds Lee and Song do not teach or suggest the claimed “stacked memory device comprising: a core chip; and a base chip, wherein the base chip comprises: a read control block suitable for outputting data, which is received from the core chip, to a data pad; a data strobe signal generation circuit suitable for generating a read data strobe signal and generating an internal data strobe signal based on the read data strobe signal, during a test read operation; and a write control block suitable for feeding back data, which is outputted from the read control block to the data pad, and aligning the fed-back data based on the internal data strobe signal, during the test read operation.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 11 as allowable over the prior art.

Regarding claim 19, Yeung et al. (U.S. Patent No. 8,804,264 B1) discloses: determining whether or not the read path, the write path or the read and write paths are a fail, based on the comparison between the [] data subjected to the preset operation (5:7–25: “At 506 the output of at least one of the write channel stages is compared to the output of a corresponding read channel stage to generate an error signal. In some embodiments, prior to the comparison, the outputs of the write channel stage and the corresponding read channel stage are synchronized such that they can be compared. For example, the output of a stage may be delayed so that both outputs are aligned in time for comparison analysis. In some 
The Examiner finds the output of the write channel being compared to the output of the corresponding read channel to generate an error signal as disclosed in Yeung teaches the claimed “determining whether or not the read path, the write path or the read and write paths are a fail, based on the comparison between the [] data subjected to the preset operation”.).

However, the Examiner finds Yeung does not teach or suggest the claimed “method for testing a stacked memory device including a core chip having a data storage space, a data pad, a read path for transferring read data from the core chip to the data pad, and a write path for transferring write data from the data pad to the core chip, the method comprising: inputting a test data to the read path during a read test operation of the stacked memory device; transferring the test data passing through the read path to the write path via the data pad; receiving the test data passing through the write path; performing a preset operation on the received test data; comparing the test data subjected to the preset operation with a predetermined estimate; and determining whether or not the read path, the write path or the read and write paths are a fail, based on the comparison between the test data subjected to the preset operation and the predetermined estimate.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 19 as allowable over the prior art.  
	Claims 2-5, 7-10, 12-18 and 20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112